                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletree.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorney for Defendant Blazin Wings, Inc. dba
                                                                                               Buffalo Wild Wings
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                               UNITED STATES DISTRICT COURT
                                                                                          11                                  FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               KRISTIN SICKLER, an individual,                       Case No.: 2:19-cv-01595-GMN-BNW
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                      Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                            STIPULATION AND ORDER OF
                                                                                               vs.                                                      DISMISSAL, WITH PREJUDICE
                                                                                          15
                                                                                               BLAZIN WINGS, INC., dba BUFFALO
                                                                                          16   WILD WINGS, a Minnesota Corporation;
                                                                                               DOES I-V, inclusive; ROE CORPORATIONS
                                                                                          17   I-V, inclusive,

                                                                                          18                          Defendants.

                                                                                          19

                                                                                          20          On October 18, 2019, this Court granted Defendant Blazin Wings, Inc. dba Buffalo Wild
                                                                                          21   Wings’ (“Defendant”) and Plaintiff Kristin Sickler’s (“Plaintiff”) Stipulation and Order to stay this
                                                                                          22   matter pending arbitration. (ECF No. 10.)
                                                                                          23          Now, IT IS HEREBY STIPULATED, by and between Defendant and Plaintiff, and through
                                                                                          24   their respective undersigned counsel, that all claims Plaintiff had or may have had against Defendant,
                                                                                          25   that are contained in, reasonably related to, or could have been brought in the above-captioned action,
                                                                                          26   are hereby dismissed with prejudice in their entirety.
                                                                                          27   ...
                                                                                          28
                                                                                                      Each party is to bear their own fees and costs.
                                                                                           1
                                                                                               DATED this 4th day of February, 2020.           DATED this 4th day of February, 2020.
                                                                                           2
                                                                                               REMPFER MOTT LUNDY, PLLC                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           3
                                                                                                                                               P.C.
                                                                                           4
                                                                                               /s/ Scott E. Lundy                              /s/ Dana B. Salmonson
                                                                                           5   Joseph N. Mott                                  Anthony L. Martin
                                                                                               Nevada Bar No. 12455                            Nevada Bar No. 8177
                                                                                           6
                                                                                               Scott E. Lundy                                  Dana B. Salmonson
                                                                                           7   Nevada Bar No. 14235                            Nevada Bar No. 11180
                                                                                               10091 Park Run Drive, Ste. 200                  Wells Fargo Tower
                                                                                           8   Las Vegas, NV 89145-8868                        Suite 1500
                                                                                               Attorneys for Plaintiff Kristin Sickler         3800 Howard Hughes Parkway
                                                                                           9                                                   Las Vegas, NV 89169
                                                                                                                                               Attorneys for Defendant Blazin Wings, Inc. dba
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                                               Buffalo Wild Wings
                                                                                          11

                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                            ORDER
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                                      IT IS SO ORDERED.
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15          Dated this ____
                                                                                                                  5 day of February, 2020.

                                                                                          16
                                                                                                                                               _____________________________________
                                                                                          17                                                   Gloria M. Navarro, District Judge
                                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                2
